Citation Nr: 0610682	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation of residuals 
of right tibia fracture status post traumatic injury, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a higher initial evaluation of left below 
the knee amputation with left femur fracture status post 
traumatic injury, currently evaluated as 40 percent 
disabling.  

3.  Entitlement to a higher initial evaluation for donor 
graft site, right gastrocnemius, currently evaluated as 
noncompensable.

4.  Entitlement to a higher initial evaluation for scars 
upper lip and left medial eyebrow status post traumatic 
injury, currently evaluated as noncompensable.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1999 to June 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The matter of a total rating for compensation based upon 
individual unemployability is referred to the RO for 
appropriate action, as is the February 2006 statement from a 
service department physician.  The latter was received more 
than 90 days after the September 2005 notification of 
certification and transfer of the records to the Board, 
without a motion explaining good cause for the delay having 
been submitted.  See 38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  There is slight right tibia malunion with no more than 
slight ankle disability.  

2.  The veteran's left below the knee amputation is 
improvable by prosthesis controlled by natural knee action. 

3.  The veteran's left lower extremity amputation site scar, 
right gastrocnemius scar, and left upper lip and eyebrow 
scars are nondisabling.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of right tibia fracture status post 
traumatic injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.71a, 
Diagnostic Code 5262 (2005).

2.  The criteria for a disability rating in excess of 40 
percent for left below the knee amputation with left femur 
fracture status post traumatic injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, 4.71a, Diagnostic Code 5165 (2005).

3.  The criteria for a compensable rating for donor graft 
site, right gastrocnemius have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.118, 
Diagnostic Code 7805 (2002, 2005).

4.  The criteria for a compensable rating for scars upper lip 
and left medial eyebrow status post traumatic injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, 4.118, Diagnostic Code 7800 (2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.  
Pertinent rating criteria will be discussed briefly, 
relevantly, and with citations where appropriate.  

These are each initial ratings.  Initial ratings can be 
assigned separate percentage evaluations for separate periods 
if warranted by the facts.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the Board concludes that the 
evidence of record does not document a significant change in 
any of the disabilities at issue so as to support the 
assignment of staged ratings.  

Concerning each of the claims, the veteran failed to report 
for VA examinations in July 2004.  Notice of the examinations 
was not returned as undeliverable.  He was informed of his 
failure to report in the October 2004 supplemental statement 
of the case (SSOC) and an April 2005 letter.  Neither he nor 
his representative has said anything in defense of his 
failure to appear, and they were notified of his failure to 
appear and of the provisions of 38 C.F.R. § 3.655 (2005) in 
the October 2004 supplemental statement of the case.  Good 
cause for failing to report is not shown. Therefore, the 
claims have been rated based on the evidence of record.  
38 C.F.R. § 3.655 (2005). 

Rating criteria for scars were revised effective August 30, 
2002. See 67 Fed. Reg. 49590- 49599 (July 31, 2002) and 
corrections 67 Fed. Reg. 58448- 58449 (Sept. 16, 2002).  The 
revisions can not be applied before their August 2002 
effective date.

Right tibia fracture residuals

The veteran's residuals of right tibia fracture are evaluate 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment 
of the tibia and fibula.  Malunion is rated based on knee or 
ankle disability: 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  The VA examiner in 
July 2002 described mild residual malunion with no other 
deformity.  Radiographs showed that the fracture had been at 
the mid-distal right tibia, that it was healed, and that 
there were no other abnormalities at the tibia or fibula.  
The veteran's ankle could dorsiflex 10 degrees, plantar flex 
30 degrees, evert 20 degrees, and invert 30 degrees.  Normal 
ankle dorsiflexion is to 20 degrees, and normal ankle plantar 
flexion is to 45 degrees.  38 C.F.R. § 4.71a, Plate II 
(2005).  The veteran's lower extremities exhibited no edema.  
His coordination and has sensory examination were normal, as 
were deep tendon reflexes.  Peripheral pulses were 2+.  Given 
the degree of functional impairment which is present -- 
including consideration of factors listed in 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2005) -- the Board concludes 
that there is no more than slight ankle disability 
demonstrated.  Consequently, an increased rating is not 
warranted.  The representative in March 2006 appears to argue 
that there was more impairment shown in the records of the 
veteran's hospitalization in service immediately after the 
accident in which he sustained the injuries in question.  
However, evaluations are based upon current impairment.

The representative also requests a rating based on shortening 
of the right lower extremity, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5275.  However, no shortening of the right 
extremity is shown.  

Left below-knee amputation

If a leg amputation is not improvable by a prosthesis 
controlled by natural knee action, a 60 percent rating is 
warranted.  When a leg amputation is at a lower level, 
permitting prosthesis, a 40 percent rating is warranted.  
Compare 38 C.F.R. § 4.71a, Diagnostic Code 5164 with 
Diagnostic Code 5165.  The evidence indicates that the 
veteran's left below the knee amputation is improvable by 
prosthesis.  The July 2002 examiner indicated that once the 
veteran gets on a prosthesis, he should be functional in 
terms of ambulation; this supports a conclusion that the 
amputation is improvable by prosthesis.  In fact, it is 
neither contended nor shown that the veteran's left below-
knee amputation is not improvable by prosthesis controlled by 
natural knee action.  

The veteran's representative argues that a higher rating 
should be assigned on the basis of pain, but the statements 
concerning the veteran's level of functioning do not show 
additional functional impairment for a below knee amputation 
due to pain.  Including consideration of the elements of 
38 C.F.R. §§ 4.10, 4.40, 4.45, a higher initial rating than 
40 percent is not warranted for the amputation and Diagnostic 
Code 5165 assigned by the RO is maintained.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).

The representative in March 2006 also appeared to argue for 
the assignment of a rating based on shortening of the left 
lower extremity, under 38 C.F.R. § 4.71a, Diagnostic Code 
5275 (2005).  Section 4.14 prohibits the evaluation of the 
same manifestation under different diagnoses.  As the 
amputation rating under Diagnostic Code 5165 would 
necessarily including shortening of the extremity due to 
amputation, assignment of a separate, compensable rating 
under Diagnostic Code 5275 for shortening of the extremity 
would be prohibited.

Left below-knee amputation site scar

The representative in March 2006 asked for a compensable 
rating based on instability, but such is not shown.  He cited 
the July 2002 examination description of the scar being 
puckered and somewhat firm; however, this does not describe 
the scar as manifested by frequent loss of covering of skin 
over the scar, which is the definition of an unstable scar in 
the current Diagnostic Code 7803.  The Board appreciates that 
the split thickness skin graft was reported to have a 
"tenuous nature" on VA examination in July 2002.  However, 
no evidence shows that it has ulcerated, or that it is 
unstable or poorly nourished, so as to support a compensable 
rating under either the old or the new Diagnostic Code 7803 
criteria.  In fact, the July 2002 examination shows that 
there was no breakdown of the skin.  

Concerning Diagnostic Code 7804, the July 2002 neurological 
examination was normal, including its sensory part, and the 
scar was examined.  Since the sensory part was normal, the 
Board concludes that the scar was not painful.  Pain is a 
sensation of discomfort.  Dorland's Illustrated Medical 
Dictionary (26th ed., 1985), p. 954.  In light of the July 
2002 report, the Board concludes that a compensable rating 
under old or new Diagnostic Code 7804 is not warranted.  The 
representative also asked for a rating based on 
disfigurement, but only scars of the head, face, or neck are 
rated based on disfigurement under either the old or new 
rating criteria.  See 38 C.F.R. § 4.118 (2002) and (2005).

Right gastrocnemius donor graft site

The July 2002 neurology examination indicates that sensory 
examination was normal.  Therefore, the Board concludes that 
this scar is not painful so as to support a compensable 
rating under old or new Diagnostic Code 7804.  The 
representative asked for a compensable rating based on 
instability of the scar in March 2006, but the July 2002 
examination shows that there was no breakdown of the skin.  
Accordingly a compensable rating under old or new Diagnostic 
Code 7803 is not warranted.  Concerning old and new 
Diagnostic Code 7805, any limitation of motion of the ankle 
due to the scar can not be compensated under two Diagnostic 
Codes, per 38 C.F.R. § 4.14 (2005), and limitation of motion 
of the ankle is already being compensated under Diagnostic 
Code 5262.  Thus, a compensable rating under either old or 
new Diagnostic Codes 7803, 7804, or 7805 is not warranted.  
Because the evidence does not show that the scar is deep or 
that it causes limitation of motion, a compensable rating 
under new Diagnostic Code 7801 can not be assigned.  Since 
the evidence does not show that it is superficial and covers 
144 square centimeters or more, a compensable rating under 
new Diagnostic Code 7802 is not warranted.

Upper lip and left medial eyebrow scars

These scars are each 1 centimeter, as shown by the July 2002 
VA examination.  The upper lip scar was over the upper lip, 
and the eyebrow scar was in the eyebrow.  The scars are not 
claimed or shown to be unstable or painful or to limit any 
function.  Additionally, no medical evidence indicates that 
they are disfiguring.  In March 2006, the representative asks 
for a compensable rating for each scar based on each having 
at least one characteristic of disfigurement (per new 
Diagnostic Code 7800).  However, no disfigurement is shown 
currently.  The Board can not infer disfigurement from the 
July 2002 report of the scars being 1 centimeter long each.

Extraschedular Evaluation

The veteran's representative argues that an extraschedular 
rating should be assigned for the left below-knee amputation.  
The Board concludes that referral for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
The record does not show frequent periods of hospitalization 
for the disabilities at issue.  There are remarks in the 
record concerning the veteran's disabilities and his 
employability.  However, the veteran failed to report for VA 
examinations.  Consequently, the disability is rated based on 
the evidence of record, see 38 C.F.R. § 3.655(b), which does 
not support a conclusion that the left lower extremity 
amputation alone presents an exceptional or unusual 
disability picture that causes marked interference with 
employment.  Since an exceptional or unusual disability 
picture is not shown, referral for an extraschedular rating 
is not warranted.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  In June 2002, November 
2002, and December 2003 letters, the RO provided the 
requisite notification. Moreover, the claimant was given the 
text of 38 C.F.R. § 3.159, concerning these respective 
duties, in the February 2003 statement of the case.  Notice 
preceded the adjudication.  The claimant has been provided 
the required opportunity to submit evidence and argument in 
support of the claim and to respond to VA notices.

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
upstream service connection claims is harmless.  Service 
connection was granted, so the service-connection claims were 
substantiated.  See Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, service medical records, private 
medical records, and VA medical records have been obtained.  
There were several VA examinations in July 2002.  Additional 
examination was requested by the representative in March 
2006.  However, examinations were already performed in 2002, 
and, in July 2004, the veteran failed to report for VA 
examinations and has not given good cause for failing to 
report.  Therefore, the Board concludes that it can proceed.  
See 38 C.F.R. § 3.655(b).  The veteran also responded in 
January 2003 that he had no additional medical evidence to 
submit, and he has not since provided specific information 
and/or authorization that would permit VA to obtain records 
of the treatment he has received since then.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to a higher initial evaluation of residuals of 
right tibia fracture status post traumatic injury is denied.  

Entitlement to a higher initial evaluation of left below the 
knee amputation with left femur fracture status post 
traumatic injury is denied.  

Entitlement to a higher initial evaluation for donor graft 
site, right gastrocnemius is denied.

Entitlement to a higher initial evaluation for scars upper 
lip and left medial eyebrow status post traumatic injury is 
denied.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


